Case: 11-51045     Document: 00511904059         Page: 1     Date Filed: 06/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 28, 2012
                                     No. 11-51045
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff—Appellee

v.

EDWARDO LOPEZ,

                                                  Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:11-CR-199-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Edwardo Lopez has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Lopez
has not filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51045    Document: 00511904059      Page: 2   Date Filed: 06/28/2012

                                  No. 11-51045

further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2. Lopez’s motion for appointment of counsel is DENIED, and his motion
for leave to file the letter written by his trial counsel and dated April 23, 2012,
is GRANTED.




                                        2